Citation Nr: 1020696	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  10-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Service connection for a right knee disorder.  

2.  Service connection for a right wrist disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from August 1954 and July 
1956.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Current residuals of a right knee injury relate to the 
Veteran's service.  

2.  Current residuals of a right wrist injury relate to the 
Veteran's service.  


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  Residuals of a right wrist injury were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.

II.  The Merits to the Claims for Service Connection

The Veteran claims that his service caused him to develop 
current right knee and right wrist disorders.  In the 
November 2009 rating decision on appeal, the RO denied the 
Veteran's claims.  For the reasons set forth below, the Board 
disagrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may be awarded where the evidence shows 
that a Veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2009).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b). 

In this matter, the record clearly demonstrates that the 
Veteran has current right knee and right wrist disorders.  In 
an October 2009 VA compensation examination report of record, 
the Veteran is diagnosed with "remote injury" right knee 
and right wrist, and with mild arthritis in these joints.  

Moreover, the record clearly demonstrates that the Veteran 
incurred injuries during service to his right knee and right 
wrist.  Service treatment records note injuries and 
subsequent treatment for these areas in October 1955.  

As to whether these injuries relate to the current disorders, 
the Board finds the evidence of record to be in equipoise.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim). 

On the one hand, certain evidence tends to preponderate 
against the Veteran's claims here.  The Veteran did not 
produce medical evidence showing that he had been treated for 
either of his disorders since his discharge from service over 
53 years ago.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  The Veteran did not file a claim for service 
connection for his disorders until May 2009, over 52 years 
following service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  And the 
October 2009 VA examiner opined that it would be speculative 
to relate the Veteran's current disorders to his service over 
50 years ago.  

On the other hand, the Board finds the Veteran's lay 
statements of record - particularly during his May 2010 Board 
hearing - to be credible evidence in support of his claim to 
a continuity of symptomatology following his discharge from 
service.  See 38 C.F.R. § 3.303(b).  Though a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

Indeed, when a disorder may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this matter, the Veteran is clearly competent to attest to 
his symptoms during service, and to orthopedic pain and 
disability he claims to have experienced since then.  These 
are "observable" symptoms.  See Layno, supra.  Hence, the 
Veteran's assertions are of probative value.  

As the Veteran is competent to testify that his current 
disorders are a continuation of his in-service injuries, the 
Board finds that the evidence of record does not preponderate 
against his claims.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Service connection for residuals of a right knee injury 
is granted.    

2.  Service connection for residuals of a right wrist injury 
is granted.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


